                   Case 20-11395-amc Doc 14-4 Filed 03/18/20 Entered 03/18/20 19:22:46
B 6F (Official Form 6F) (12/07)
                                                                                                                                                                   Desc
                                    Schedule F Continuation Sheet Page 1 of 2
       Rosemary Blair
In re __________________________________________,                                                                     20-11395
                                                                                                            Case No. _________________________________
                        Debtor                                                                                                   (if known)

         SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
    State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against
the debtor or the property of the debtor, as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is
useful to the trustee and the creditor and may be provided if the debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and
address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed.
R. Bankr. P. 1007(m). Do not include claims listed in Schedules D and E. If all creditors will not fit on this page, use the continuation sheet provided.

   If any entity other than a spouse in a joint case may be jointly liable on a claim, place an “X” in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital
community may be liable on each claim by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.”

     If the claim is contingent, place an “X” in the column labeled “Contingent.” If the claim is unliquidated, place an “X” in the column labeled “Unliquidated.”
If the claim is disputed, place an “X” in the column labeled “Disputed.” (You may need to place an “X” in more than one of these three columns.)

    Report the total of all claims listed on this schedule in the box labeled “Total” on the last sheet of the completed schedule. Report this total also on the
Summary of Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities
and Related Data..

    G Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.
                                                        HUSBAND, WIFE,

                                                         COMMUNITY




      CREDITOR’S NAME,                                                       DATE CLAIM WAS                                                                   AMOUNT OF




                                                                                                                                UNLIQUIDATED
                                                          JOINT, OR




                                                                                                                   CONTINGENT
                                             CODEBTOR




       MAILING ADDRESS                                                        INCURRED AND                                                                      CLAIM




                                                                                                                                               DISPUTED
     INCLUDING ZIP CODE,                                                   CONSIDERATION FOR
    AND ACCOUNT NUMBER                                                            CLAIM.
          (See   instructions above.)                                     IF CLAIM IS SUBJECT TO
                                                                             SETOFF, SO STATE.


  ACCOUNT NO.                                                            Credit Card

 Premier                                                                                                                                                          1,293.62
 POB 7999
 St. Cloud, MN 56302
  ACCOUNT NO.                                                            Extenson of credit
 Global Payments
 POB 661158                                                                                                                                                        263.00
 Chicago, IL 60666


  ACCOUNT NO.                                                            Extensio of credit

 Easy Pay                                                                                                                                                         1,685.43
 3220 Exective Ridge
 Vista, CA 92081
  ACCOUNT NO.                                                            Credit card
 Midland Credit
 POB 2037                                                                                                                                                         3,952.67
 Warren, MI 48090


                                                                                                                                    Subtotal'             $       7,194.72
  _____continuation sheets attached                                                                                            Total'                     $
                                                                                 (Use only on last page of the completed Schedule F.)
                                                             (Report also on Summary of Schedules and, if applicable, on the Statistical
                                                                                   Summary of Certain Liabilities and Related Data.)
                   Case 20-11395-amc Doc 14-4 Filed 03/18/20 Entered 03/18/20 19:22:46
B 6F (Official Form 6F) (12/07) - Cont.
                                                                                                                                                                 Desc
                                    Schedule F Continuation Sheet Page 2 of 2

       Rosemary Blair
In re __________________________________________,                                                                    20-11395
                                                                                                           Case No. _________________________________
                      Debtor                                                                                                  (if known)

         SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                            (Continuation Sheet)




                                                       HUSBAND, WIFE,

                                                        COMMUNITY
      CREDITOR’S NAME,                                                      DATE CLAIM WAS                                                                  AMOUNT OF




                                                                                                                              UNLIQUIDATED
                                                                                                                 CONTINGENT
                                            CODEBTOR


                                                         JOINT, OR




                                                                                                                                             DISPUTED
       MAILING ADDRESS                                                       INCURRED AND                                                                     CLAIM
     INCLUDING ZIP CODE,                                                  CONSIDERATION FOR
    AND ACCOUNT NUMBER                                                           CLAIM.
          (See   instructions above.)                                    IF CLAIM IS SUBJECT TO
                                                                            SETOFF, SO STATE.


  ACCOUNT NO.                                                           Credit card
 Midland Funding
 POB 2011                                                                                                                                                       1,600.00
 Warren, MI 48090


  ACCOUNT NO.                                                           Water Bill

 Aqua PA                                                                                                                                                        1,598.00
 762 Lancaster Ave.
 Bryn Mawr, PA 19010
  ACCOUNT NO.




  ACCOUNT NO.




  ACCOUNT NO.




  Sheet no.______ of______ continuation sheets attached                                                                             Subtotal'           $
  to Schedule of Creditors Holding Unsecured                                                                                                                    3,198.00
  Nonpriority Claims

                                                                                                                             Total'                     $
                                                                               (Use only on last page of the completed Schedule F.)                            45,322.30
                                                            (Report also on Summary of Schedules and, if applicable on the Statistical
                                                                                  Summary of Certain Liabilities and Related Data.)
